--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


EXHIBIT 10.2
 
STANDSTILL AND FORBEARANCE AGREEMENT
 
This Standstill and Forbearance Agreement (this “Agreement”) is made and entered
into as of October 1, 2009 by and among OXIS International, Inc., a Delaware
corporation (“OXIS” or the “Company”) and Bristol Investment Fund, Ltd. (the
“Lender”).
 
RECITALS
 
(a)           The Company and the Lender are parties to that certain Securities
Purchase Agreement, dated October 25, 2006 (the “Purchase Agreement”), pursuant
to which the Company issued to the Lender convertible debentures (the “October
2006 Debentures”), of which $2,689,958.06 remain currently outstanding,
inclusive of principal and interest (the “October 2006 Indebtedness”).
 
(b)           The Company acknowledges that an Event of Default has occurred
under the October 2006 Debentures as set forth on Schedule 1 attached hereto
(the “Existing Defaults”).  As a result of the occurrence and continuation of
the Existing Defaults, the Lender is entitled to, among other things,
immediately enforce its rights and remedies against the Company.
 
(c)           The Lender presently holds demand notes (the “Bridge Notes”)
issued by the Company on October 8, 2008, March 19, 2009, April 7, 2009, April
28, 2009, May 21, 2009 and June 25, 2009 (the “Bridge Indebtedness” and together
with the October 2006 Indebtedness, the “Indebtedness”)
 
(d)           The Company has requested that the Lender refrain and forbear from
exercising certain rights and remedies with respect to the Indebtedness, and the
Lender is willing to do so on the terms and conditions set forth herein.
 
NOW THEREFORE, in consideration of the premises and the mutual agreement
contained therein, and for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereby agree as
follows:
 
Section 1.               Definitions and Recitals.  Capitalized terms used and
not otherwise defined herein have the meanings ascribed to such terms in the
Purchase Agreement.  The above recitals shall be incorporated and construed as
part of this Agreement.
 
Section 2.               Ratification and Incorporation of Purchase Agreement,
October 2006 Debentures, and Related Agreements.  Except as expressly modified
by this Agreement, (a) the Company hereby acknowledges, confirms and ratifies
all of the terms and conditions set forth in, and all of its obligations under,
the Purchase Agreement, October 2006 Debentures, and related Transaction
Documents, which documents are valid, binding and in full force and effect and
(b) all of the terms and conditions set forth in the foregoing Transaction
Documents are legal, valid and binding obligations and are incorporated herein
by this reference as if set forth in full herein.
 
Section 3.               Acknowledgement of Indebtedness.
 

 
 

--------------------------------------------------------------------------------

 

(a)           The Company acknowledges and agrees that as of the date hereof,
the aggregate principal amount of the October 2006 Indebtedness due under the
October 2006 Debentures is not less than $2,689,958.06 (exclusive of any accrued
and unpaid interest) and the aggregate principal amount of the Bridge
Indebtedness due under the Bridge Notes is not less than $286,040.00 (exclusive
of any accrued and unpaid interest).   The Company represents and agrees that it
has no offset, defense, counterclaim, dispute or disagreement of any kind or
nature whatsoever with respect to the liability or amount of such foregoing
Indebtedness.
 
(b)           In addition to the amount set forth above, the Company is and
shall be liable to the Lender for all interest accrued and accruing, fees,
costs, liquidated damages, expenses, and costs of collection (including
attorney’s fees and expenses and other amounts due under the Purchase Agreement
and other Transaction Documents) heretofore or hereafter accrued or incurred in
connection with the Indebtedness, including, without limitation, all attorney’s
fees and expenses incurred in connection with the negotiation and preparation of
this Agreement and all documents, instruments, and agreements incidental hereto,
as provided in the applicable Transaction Document; and
 
(c)           The Company hereby acknowledges and agrees that Existing Defaults
have occurred and are continuing, each of which constitutes an Event of Default
and entitles the Lender to exercise its rights and remedies under the
Transaction Documents, applicable law or otherwise.  The Lender has not waived,
presently does not intend to waive and may never waive such Existing Defaults
and nothing contained herein or the transactions contemplated hereby shall be
deemed to constitute any such waiver.  The Company hereby acknowledges and
agrees that Lender has the right to declare the Indebtedness to be immediately
due and payable under the terms of this Agreement; provided, however, that
during the Standstill Period (as defined below), the Lender may only declare
such Indebtedness due and payable with the written consent of Theorem Group, LLC
(the “Theorem Consent”).  After the Standstill Period, the Lender may declare
the Indebtedness due and payable at any time without the Theorem Consent.
 
Section 4.              The Standstill Period.  In reliance upon the
representations, warranties and covenants of the Company contained in this
Agreement, and subject to Section 5, the Lender agrees that, from the date of
this Agreement until less than 25% of the original principal amount of the
October 2009 Debentures is then outstanding (the “Standstill Period”), it will
forbear from exercising its rights and remedies. The “October 2009 Debentures”
means the 0% Convertible Debentures to be issued by the Company on or about the
date hereof to the purchasers signatory to that certain Securities Purchase
Agreement, dated at or about the date hereof, in the original aggregate
principal amount equal to $2,000,000.
 

 
 

--------------------------------------------------------------------------------

 

Section 5.               Termination of Standstill Obligations.
 
(a)           The obligation of the Lender under Section 4 hereof shall
terminate (the “Termination”) on the earliest of (i) the date that less than 25%
of the original principal amount of the October 2009 Debentures, in the
aggregate, is then outstanding, (ii) the date, if any, on which a petition for
relief under the United States Bankruptcy Code or any similar state is filed by
or against the Company or any of its subsidiaries, (iii) the date that the
Company defaults under any of the terms and conditions of this Agreement, or
(iv) the date this Agreement is otherwise terminated or expires, it being
understood that the Lender shall have the right to terminate this Agreement on 3
Business Days’ prior notice to the Company and Theorem.
 
(b)           Upon Termination, the agreement of Lender to forbear shall
automatically and without further notice or action terminate and be of no force
and effect, it being understood and agreed that the effect of such Termination
will be to permit the Lender to exercise such rights and remedies hereunder,
under the Transaction Documents, or applicable law, immediately without any
further notice, passage of time or forbearance of any kind.
 
(c)           The Company agrees that all of the Indebtedness shall, if not
sooner paid, be absolutely and unconditionally due and payable in full in cash
or other immediately available funds by the Company and the Lender on the
Termination.
 
(d)           Both parties acknowledge that this Agreement shall not impact or
restrict the Lender’s ability to convert the Indebtedness into shares of common
stock of the Company.
 
Section 6.              Representations and Warranties.  In order to induce the
Lender to enter into this Agreement and to forbear with respect to the Existing
Defaults in the manner provided in this Agreement, the Company represents and
warrants to the Lender as follows:
 
(a)           Power and Authority.  The Company has the requisite corporate
power and authority to enter into and to consummate the transactions
contemplated by this Agreement and otherwise to carry out its obligations
hereunder.
 
(b)           Authorization of this Agreement.  The execution and delivery of
this Agreement by the Company and the performance hereunder have been duly
authorized by all necessary action, and this Agreement has been duly executed
and delivered by the Company.
 
(c)           Enforceability.  This Agreement constitutes the legal, valid and
binding obligation of the Company enforceable against the Company in accordance
with its terms.
 
(d)           No Violation or Conflict.  The execution and delivery by the
Company of this Agreement and the performance by the Company hereunder do not
and will not (i) contravene, in any respect, any provision of any law,
regulation, decree, ruling, judgment or order that is applicable to the Company
or its properties or other assets, or (ii) result in a breach of or constitute a
default under the charter, bylaws or other organizational documents of the
Company or any material agreement, indenture, lease or instrument binding upon
the Company or its properties or other assets.
 

 
 

--------------------------------------------------------------------------------

 

(e)           Equal Consideration.  No consideration has been offered or paid to
any person to amend or consent to a waiver, modification, forbearance or
otherwise of any provision of any of the Transaction Documents.
 
(f)           No Defaults.  Other than the Existing Defaults, no Event of
Default has occurred and is continuing as of the date hereof.
 
Section 7.             Public Disclosure.  The Company shall, on the first
business day following the date hereof, file a Form 8-K with the Commission,
reasonably acceptable to the Lender, disclosing the material terms of the
transactions contemplated hereby.  The Company shall consult with the Lender in
issuing any other press releases with respect to the transactions contemplated
hereby.
 
Section 8.             Effect on Transaction Documents.  Except as specifically
provided herein, all of the Transaction Documents remain in full force and
effect in accordance with their respective terms.  Nothing in this Agreement
shall extend to or affect in any way any of the rights or obligations of the
Company arising under the Transaction Documents.
 
Section 9.             Waiver of Jury Trial; Governing Law and Consent to
Jurisdiction
 
(a)           Jury Trial.  The Company makes the following waiver knowingly,
voluntarily, and intentionally, and understands that the Lender, in entering
into this Agreement, is relying thereon.  THE COMPANY HEREBY IRREVOCABLY WAIVES
ANY PRESENT OR FUTURE RIGHT TO A JURY IN ANY TRIAL OF ANY CASE OR CONTROVERSY IN
WHICH THE LENDER, OR EITHER OF THEM, ARE OR BECOME A PARTY (WHETHER SUCH CASE OR
CONTROVERSY IS INITIATED BY OR AGAINST THE LENDER, OR EITHER OF THEM, OR IN
WHICH THE LENDER, OR EITHER OF THEM, IS JOINED AS A PARTY LITIGANT), WHICH CASE
OR CONTROVERSY ARISES OUT OF, OR IS IN RESPECT OF, ANY RELATIONSHIP BETWEEN THE
COMPANY OR ANY SUCH PERSON, AND THE LENDER, OR EITHER OF THEM.
 
(b)           Governing Law: Consent To Jurisdiction And Venue.  THIS AGREEMENT
AND THE OBLIGATIONS ARISING HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS AND DECISIONS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE, WITHOUT REGARD TO THE
PRINCIPLES THEREOF REGARDING CONFLICTS OF LAWS, AND ANY APPLICABLE LAWS OF THE
UNITED STATES OF AMERICA.  COMPANY HEREBY CONSENTS AND AGREES THAT THE STATE OR
FEDERAL COURTS LOCATED WITHIN THE COUNTY OF NEW YORK SHALL HAVE EXCLUSIVE
JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN COMPANY AND
LENDER PERTAINING TO THIS AGREEMENT, THE NOTES OR ANY OF THE OTHER AGREEMENTS OR
TO ANY MATTER ARISING OUT OF OR RELATED TO THIS AGREEMENT.
 
Section 10.             Release and Waivers.
 

 
 

--------------------------------------------------------------------------------

 

(a)           Waiver of Claims by the Company.  The Company hereby acknowledges
and agrees that it has no offsets, defenses, claims, or counterclaims against
the Lender, or either of them, or any of the Lender’s respective officers,
directors, employees, members, managers, affiliates, attorneys, representatives,
predecessors, successors, or assigns with respect to the Indebtedness, or
otherwise, and that if the Company now has, or ever did have, any such offsets,
defenses, claims, or counterclaims against the Lender, or either of them, or any
of the Lender’s respective officers, directors, employees, affiliates,
attorneys, representatives, predecessors, successors, or assigns, whether known
or unknown, at law or in equity, from the beginning of the world through this
date and through the time of execution of this Agreement, all of them are hereby
expressly WAIVED, and the Company hereby RELEASES the Lender and the Lender’s
respective officers, directors, employees, affiliates, attorneys,
representatives, predecessors, successors, and assigns from any liability
therefor.
 
(b)           Release.  In consideration of the agreements of the Lender
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Company on behalf of itself and
its successors, assigns, heirs, executor, administrator and other legal
representatives, hereby, jointly and severally, absolutely, unconditionally and
irrevocably releases, remises and forever discharges the Lender, successors and
assigns, and its respective present and former shareholders, affiliates,
subsidiaries, divisions, predecessors, directors, officers, attorneys,
employees, members, managers, agents and other representatives (the Lender and
all such other parties being hereinafter referred to collectively as the
“Releasees” and individually as a “Releasee”), of and from all demands, actions,
causes of action, suits, covenants, contracts, controversies, agreements,
promises, sums of money, accounts, bills, reckonings, damages and any and all
other claims, counterclaims, defenses, rights of set off, demands and
liabilities whatsoever (individually, a “Claim” and collectively, “Claims”) of
every name and nature, known or unknown, suspected or unsuspected, both at law
and in equity, which the Company, or any of its officers, directors, employees,
successors, assigns, heirs, executor, administrator or other legal
representatives, as the case may be, may now or hereafter own, hold, have or
claim to have against the Releasees or any of them for, upon, or by reason of
any nature, cause or thing whatsoever which arises at any time on or prior to
the day and date of this Agreement, for or on account of, or in relation to, or
in any way in connection with this Agreement, as amended and supplemented
through the date hereof.
 
(c)           The Company understands, acknowledges and agrees that the release
set forth above may be pleaded as a full and complete defense and may be used as
a basis for an injunction against any action, suit or other proceeding which may
be instituted, prosecuted or attempted in breach of the provisions of such
release.  The Company agrees that no fact, event, circumstance, evidence or
transaction which could now be asserted or which may hereafter be discovered
shall affect in any manner the final and unconditional nature of the release set
forth above.
 
(d)           Covenant Not to Sue.  The Company, on behalf of itself and its
successors, shareholders, assigns, heirs, executor, administrator and other
legal representatives, hereby jointly and severally, absolutely, unconditionally
and irrevocably, covenants and agrees with each Releasee that it will not sue
(at law, in equity, in any regulatory proceeding or otherwise) any Releasee on
the basis of any Claim released, remised and discharged by the Company.  If the
Company or any party on its behalf violates the foregoing covenant, the Company
agrees to pay,
 

 
 

--------------------------------------------------------------------------------

 

in addition to such other damages as any Releasee may sustain as a result of
such violation, all attorneys’ fees and costs incurred by any Releasee as a
result of such violation.
 
Section 11.             Miscellaneous.
 
(a)           This Agreement (i) contains the entire understanding of the
parties with respect to the subject matter hereof, (ii) may not be amended
except in writing signed by all of the parties hereto, (iii) shall inure to the
benefit of the parties hereto and their respective successors and assigns, (iv)
may be executed in multiple counterparts, each of which shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement.
 
(b)           Any determination that any provision of this Agreement or any
application thereof is invalid, illegal, or unenforceable in any respect in any
instance shall not affect the validity, legality, or enforceability of such
provision in any other instance, or the validity, legality, or enforceability of
any other provision of this Agreement.  Section headings used herein are for
convenience of reference only, are not part of this Agreement, and are not to be
taken into consideration in interpreting this Agreement.
 
(c)           The Company represents and warrants that it (a) has engaged
counsel and understands fully the terms of this Agreement and the consequences
of the execution and delivery of this Agreement, (b) has been afforded an
opportunity to have this Agreement reviewed by, and to discuss this Agreement
with such attorneys and other persons as the Company may wish, and (c) has
entered into this Agreement and executed and delivered all documents in
connection herewith of its own free will and accord and without threat, duress
or other coercion of any kind by any person.  The parties hereto acknowledge and
agree that neither this Agreement nor the other documents executed pursuant
hereto shall be construed more favorably in favor of one than the other based
upon which party drafted the same, it being acknowledged that all parties hereto
contributed substantially to the negotiation and preparation of this Agreement
and the other documents executed pursuant hereto or in connection herewith.
 
(d)           In making proof of this Agreement, it shall not be necessary to
produce or account for more than one counterpart thereof signed by each of the
parties hereto.  In the event that any signature is delivered by facsimile
transmission or by e-mail delivery of a “.pdf” format data file, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile or “.pdf” signature page were an original thereof.  Any party
delivering an executed counterpart of this Agreement by telefacsimile or by
e-mail delivery also shall deliver an original executed counterpart of this
Agreement, but the failure to deliver an original executed counterpart shall not
affect the validity, enforceability, and binding effect of this Agreement as to
such party or any other party.
 
(e)           Any statute of limitations applicable to any claims or causes of
action of the Lender against the Company and its officers and directors which
have not expired as of the date of this Agreement, the running of any time under
any such statute of limitations is hereby tolled from the date hereof through
the Termination Date.
 

 
 

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, the parties have executed this Standstill and Forbearance
Agreement as of the date first above written.
 

 
OXIS INTERNATIONAL, INC.
     
By:
/s/Anthony Cataldo
   
Name:
Anthony Cataldo
   
Title: CEO
 



[SIGNATURE PAGE OF LENDER FOLLOWS]

 
 

--------------------------------------------------------------------------------

 

COUNTERPART SIGNATURE PAGE
OF LENDER TO
OXIS FORBEARANCE AGREEMENT






Name of Lender: Bristol Investment Fund, Ltd.


By: /s/Paul Kessler


Name: Paul Kessler


Title: Director



 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1 – Events of Default


 
1.
Section 8(a)(i)(A) – Failure to pay outstanding principal amount on the Maturity
Date.

 
2.
Section 8(a)(ii) – Failure to pay the Monthly Redemption Amount as required
pursuant to Section 6(a)

 
3.
Section 4.14 of the Securities Purchase Agreement

 
4.
Section 5(b) of the Debenture

 
5.
Section 3(b) of the Warrant



